DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/31/2022 in which Applicant lists claims 1-2 and 12-13 as being original, claims 3-4, 9, 11 and 14-15 as being previously presented, and claims 5-8, 10 and 16 as being currently amended. It is interpreted by the examiner that claims 1-16 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant's election with traverse of Group I and Species 1 in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the grounds that Claims 1-3 and 12-15 were not listed as part of any distinct inventions; claims 2-11 and 15 require all of the elements of claim 1 and therefore cannot be distinct inventions; claim 16 is directed to a method of assembling a confocal microscope and not a confocal microscope device; the Examiner has not demonstrated two-way distinctness; the Examiner has not demonstrated that the claims require an undue search burden; and that the Election of Species has no basis. These arguments are not found persuasive, but are moot in view of the withdrawal of the lack of unity set forth below in view of the most relevant art reading on multiple independent embodiments. However, it is noted that claim 1 was listed as a linking claim to Groups I-V (see at least section 7 of the Office Action mailed 4/1/2022), claims 1 and 12 were listed as generic to Species 1 and 2 (see at least section 5 of the Office Action mailed 4/1/2022), and therefore claims 1-3, 12-14 and 15 were interpreted to be examined with the election of any Group as long as they also read on the elected Species; dependent claims may be independent/distinct inventions otherwise restrictions having a linking claim(s) would never be proper; claim 16 was indicated as being a method of assembling a confocal microscope (see at least section 4 of the Office Action mailed 4/1/2022, wherein Group V includes “further specifics drawn to a method of assembling the confocal device” but wherein method claim 16 depends from apparats claim 1 drawn to “a confocal microscope device”); two-way distinctness was demonstrated between the separately listed groups (see at least section 4 of the Office Action mailed 4/1/2022, wherein the claims, as written on 10/22/2020, include separate embodiments for what makes up the first scanning optics and/or the second scanning optics, and where not set forth on the record to be obvious variants); and the Species requirement between Figures 3 and 5 (and any claims readable on the elected species) has basis since Figure 3 clearly shows an embodiment wherein the first scanning optics includes a galvanometer mirror performing scanning/de-scanning of the sample and scanning of a sensor, and the second scanning optics includes first and second separate piezo mirrors, and wherein Figure 5 clearly shows an embodiment wherein first scanning optics includes a Nipkow disk and the second scanning optics includes first and second separate resonance actuated optical windows.
The lack of unity set forth in the Office Action mailed 4/1/2022, between Groups I-V and Species 1-2 is hereby withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 5/10/2022 was considered.
Drawings
The drawings are objected to because Figure 3 uses element 106 to represent the sample whereas the specification refers to the sample as element 108 (see at least page 9 of the description).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: at least page 19 of the description refers to the sample as both element 507 and 506 whereas figure 5 shows the sample as element 507.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities: “a dichroic mirror to reverse side” requires correction.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit for controlling” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the “control unit” of claim 15 is interpreted to correspond to a suitably programmed microprocessor system including a memory, software, a microprocessor, suitable input/output interfaces, and a control interface, as set forth on at least pages 16 and 17 of the description.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the diffraction limit of the optical system”.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation be changed to “the diffraction limit of the device” as similarly set forth in claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheblee et al., U.S. Patent Application Publication Number 2015/0286041 A1, of record (hereafter Sheblee).
Regarding claims 1 and 12, Sheblee discloses a confocal microscope device/method (see at least figures 1A, 1B, 2A, 2B, 3A, 3B, 5A, 5B, 5C and 11) for scanning a two-dimensional array of illumination beams over a target surface (see at least elements 170 and “To microscope”) and scanning a corresponding two-dimensional array of emission beams stimulated by the array of illumination beams on to a sensor of an imaging device (see at least elements CCD, 378 and “To camera”), the device comprising:
first scanning optics operable to scan the array of illumination beams over the target surface along a first axis (first axis may be for example element 320 in figure 3A) and scan the array of emission beams over the sensor along the first axis (see at least figures 1A-1B, element 121; figure 3B, element(s) 372 Galvo and/or 374 Piezo mirror; and/or figures 5A-5C, element(s) 552 Galvo), and
second scanning optics (see at least figure 1A, element 130; figure 1B, element 141; figure 3B, element(s) 374 Piezo mirror and/or 361; and/or figures 5A-5C, element(s) 510, 520 and/or 532) operable to:
deflect, on a second axis (second axis may be for example element 330 in figure 3A), the array of illumination beams as they are scanned over the target surface along the first axis (paras. [0052], [0055]-[0056], [0058]-[0059]), such that uneven stimulation of the target surface by the array of illumination beams due to interference of the illumination beams is reduced (paras. [0050], [0052], [0055]-[0059]), and
deflect, on the second axis, the array of emission beams as they are scanned over the sensor of the imaging device along the first axis (paras. [0052], [0055]-[0056], [0058]-[0059]) such that uneven stimulation of the sensor by the array of emission beams due to interference of the emission beams is reduced (paras. [0050], [0052], [0055]-[0059]).
Regarding claim 2, Sheblee discloses the limitations of claim 1, and discloses that the second axis is substantially orthogonal to the first axis (see at least elements 320 and 330 in figure 3A).
Regarding claim 3, Sheblee discloses the limitations of claim 1, and discloses that the second scanning optics are controlled to deflect the array of illumination beams as they are scanned over the target surface along the first axis a distance which is less than the diffraction limit of the device (paras. [0050], [0052], [0055]-[0059]).
Regarding claim 9, Sheblee discloses the limitations of claim 1, and discloses that the first scanning optics comprises a galvanometer mirror (see at least figure 3B, element(s) 372 Galvo; and/or figures 5A-5C, element(s) 552 Galvo). 
Regarding claim 10, Sheblee discloses the limitations of claim 9, and discloses that the array of emission beams is scanned on to the sensor by being guided from a first side of the galvanometer mirror via a dichroic mirror to reverse side of the galvanometer mirror (see at least figure 3B, element(s) 372 Galvo, and 353; and/or figures 5A-5C, element(s) 552 Galvo and Dichroic).
Regarding claim 11, Sheblee discloses the limitations of claim 1, and discloses that the first scanning optics comprises a Nipkow disk comprising a first rotating disk comprising an array of microlenses and a second rotating disk comprising a corresponding array of pinholes (see at least figures 1A-1B, elements 120 and 121).
Regarding claim 13, Sheblee discloses the limitations of claim 12, and discloses that the second axis is substantially orthogonal to the first axis (see at least elements 320 and 330 in figure 3A).
Regarding claim 14, Sheblee discloses the limitations of claim 12, and discloses deflecting the array of illumination beams as they are scanned over the target surface along the first axis a distance which is less than the diffraction limit of the device (paras. [0050], [0052], [0055]-[0059]). 
Regarding claim 15, Sheblee discloses the limitations of claim 1, and discloses a control unit for controlling the first scanning optics and second scanning optics and an imaging device (see at least elements 1000, 1001 and/or 1002, figure 11, and paragraphs [0097]-[0102]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheblee et al., U.S. Patent Application Publication Number 2015/0286041 A1, of record (hereafter Sheblee) in view of Szulczewski et al., U.S. Patent Application Publication Number 2009/0174935 A1 (hereafter Szulczewski).
Regarding claim 16, Sheblee discloses a method of assembling a confocal microscope according to claim 1 comprising:
first scanning optics operable to scan a two-dimensional array of illumination beams over a target surface along a first axis and to scan a corresponding two-dimensional array of emission beams across a sensor of an imaging device, second scanning optics operable to deflect, on a second axis, the two-dimensional array of illumination beams as they are scanned over the target surface along the first axis, such that uneven stimulation of the target surface by the array of illumination beams due to interference of the illumination beams is reduced, and to deflect, on the second axis, the two-dimensional array of emission beams as they are scanned across the sensor so that uneven stimulation of the senor by the array of emission beams due to interference of the emission beams is reduced (see at least the citations set forth in the rejection of claim 1 in view of Sheblee as set forth in section 19 above).
Sheblee does not specifically disclose that the confocal microscope device of claim 1 is fit to a conventional confocal microscope.
However, Szulczewski teaches fitting to a conventional confocal scanning microscope additional scanning mirrors (see at least figures 1-3 showing conventional confocal scanning microscopes including dual axis scanning mirrors (2), and paragraphs [0003]-[0008], and see figures 4, 5, 6, 7, 9 and 10 including additional high-speed resonant scanning mirror(s) 22 and/or 28, as well as at least paragraphs [0035]-[0037] and [0040]-[0043]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the method of assembling a confocal microscope of Sheblee to include the teachings of Szulczewski so that the improved optical features of the microscope of Sheblee may be fitted to a conventional confocal type microscope system, for the purpose of providing a conventional confocal microscope device with the improved optical features as set forth in Sheblee.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 depend from claim 4 and therefore would be allowable for at least the same reasons as claim 4 if rewritten in independent form including all of the limitations of claims 1 and 4.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Giulia M.R. De Luca et al., "Re-scan confocal microscopy: scanning twice for better resolution", Biomedical Optics Express, Vol. 4, No. 11, 25 October 2013, pages 2644-2656, ISSN: 2156-7085, DOI: 10.1364/BOE.4.002644 is provided since it was cited in the International Search Report of PCT/GB2019/051157 as a document of particular relevance, but has not been cited in an IDS by applicant or previously made of record; and
Anthony Tsikouras et al., "High-speed multifocal array scanning using refractive window tilting", Biomedical Optics Express, Vol. 6, No. 10, 2 September 2015, pages 3737-3747, ISSN: 2156-7085, DOI: 10.1364/BOE.6.003737 is provided since it was cited in the International Search Report of PCT/GB2019/051157 as a document of particular relevance, but has not been cited in an IDS by applicant or previously made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/6/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872